Case 1:10-cv-00115-LO-TCB Document 1440 Filed 10/01/19 Page 1 of 2 PageID# 48916
Case 1:10-cv-00115-LO-TCB Document 1440 Filed 10/01/19 Page 2 of 2 PageID# 48917




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 01, 2019, a true and correct copy of the foregoing was
  served using the Court’s CM/ECF system, with electronic notification of such filing to all
  counsel of record.




                                                      /s/ Maximilian A. Grant_______
                                                      Maximilian A. Grant (VSB #91792)
                                                      LATHAM & WATKINS LLP
                                                      555 Eleventh Street, NW, Suite 1000
                                                      Washington, DC 20004
                                                      Telephone: (202) 637-2200
                                                      Facsimile: (202) 637-2201
                                                      max.grant@lw.com

                                                      Counsel for Defendants SAP America,
                                                      Inc., SAP, AG and Sybase, Inc.
